DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of JP 2010001368 and JP 2005189393.  Rejections based on the reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hidesato et al. (Hidesato, JP 2010001368, see also Patent Translate).
Re claim 1: Hidesato discloses a polarizer (polarizing film or light absorption anisotropic film, paragraph 143) which is formed of a polarizer-forming composition containing a liquid crystal compound (rod-shaped liquid crystal monomer) and a dichroic material (paragraphs 1, 18 and 83),
wherein the liquid crystal compound has a smectic liquid crystallinity (paragraph 9), and
a phase transition temperature of the polarizer-forming composition from a smectic phase (SA) to an isotropic phase or a nematic phase (N) is 142°C as shown in Table 2 (paragraphs 177-183). This meets the claimed range of 120°C or higher.
Re claim 2: The polarizer according to claim 1,
wherein the phase transition temperature of the polarizer-forming composition from a smectic phase to an isotropic phase or a nematic phase is 130°C or higher as shown above in Table 2.
Re claims 3 and 10: The polarizer according to claim 1 and claim 2 respectively,
wherein the liquid crystal compound further has a nematic liquid crystallinity (paragraph 9). 
Re claims 4, 11 and 17: The polarizer according to claims 1, 2 and 3 respectively:
Hidesato discloses that the temperature range for forming the nematic phase is most preferably 40°C to 200°C (paragraph 39). Accordingly, it is clear that a difference between an upper limit and a lower limit in a range of temperature at which the nematic phase of the polarizer-forming composition is provided is 25°C or higher.
Re claims 5, 12 and 18: The polarizer according to claims 1, 2 and 3 respectively:
Hidesato discloses that the temperature range for forming the smectic phase is most preferably 20°C to 160°C (paragraph 39). Accordingly, it is clear that a difference between an upper limit and a lower limit in a range of temperature at which the smectic phase of the polarizer-forming composition is provided is 50°C or higher.
Re claims 7, 14 and 20: Hidesato discloses a laminate (polarizing element) comprising:
a base material (support);
an alignment film; and
the polarizer according to claim 1, claim 2 and claim 3 respectively (paragraphs 115, 119, 121, 133, 143 and 144).
Re claims 9 and 16: Hidesato discloses an image display device (liquid crystal display device, paragraph 156) comprising:
the laminate (polarizing element) according to claim 7 and claim 14 respectively; and
an image display element (liquid crystal).
Re claims 8 and 15: Hidesato discloses an image display device (liquid crystal display device, paragraph 156) comprising:
the polarizer (light absorption anisotropic film) according to claim 1 and claim 2, respectively; and
an image display element (liquid crystal). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hidesato et al. (Hidesato, JP 2010001368, see also Patent Translate) in view of Shusaku (JP 2005189393, see also Patent Translate).
Re claims 6, 13 and 19: A method of producing the polarizer according to claims 1, 2 and 3 respectively:
Hidesato discloses a method of producing the polarizer according to claims 1, 2 and 3 respectively, the method comprising a coating film forming step of coating an alignment film with a polarizer-forming composition which contains a liquid crystal compound and a dichroic material to form a coating film (paragraphs 115 and 121).
However, Hidesato does not suggest:
an aligning step of aligning a liquid crystal component contained in the coating film in a liquid crystal state; and

Shusaku discloses a method of producing a polarizer (liquid crystal dichroic dye, paragraph 13), the method comprising:
an aligning step of aligning a liquid crystal component contained in the coating film in a liquid crystal state (paragraphs 22 and 32); and
a cooling step of cooling the coating film at a cooling rate of 5°C/sec or greater from the liquid crystal state to obtain a polarizer (paragraphs 32 and 33), which meets the  cooling rate of 3°C/sec or greater.
Shusaku discloses that air cooling or water cooling is used as cooling means (paragraph 33) but does not disclose the coating film is cooled to a temperature range of 20°C to 25°C. However, the cooling step is done to obtain a polarizer for actual use, it is obvious that the coating film is cooled to a room temperature, which is about 20°C. This meets the claimed temperature range of 20°C to 25°C.
Accordingly, it is obvious that the method of Shusaku can produce a polarizer according to claims 1, 2 and 3 since the method of Shusaku is similar to the claimed method of producing the polarizer.
Thus, as taught by Shusaku, it would have been obvious to one having skill in the art at the time the invention was made to employ the method of producing a polarizer comprising an aligning step of aligning a liquid crystal component contained in the coating film in a liquid crystal state; and a cooling step of cooling the coating film to a temperature range of 20°C to 25°C at a cooling rate of 3°C/sec or greater from the liquid crystal state to obtain a polarizer in order to observe no crystal transition peak and maintain the orientation in a high order even when the orientation is fixed at a temperature indicating the liquid crystal state and then cooled (paragraph 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 14, 2022